Whitfield, J.,
delivered the opinion of the court.
The rule as to voluntary conveyances may be thus stated. *402A grantee in a voluntary conveyance must show, as against a creditor of the grantor, who is such at the date of the conveyance, that such grantor left out of such voluntary conveyance property easily accessible to execution, amply sufficient, in the ordinary course of events, to satisfy his then existing legal liabilities. That is his precise burden. In this case, besides answering the fraud, the demurrer is a general one, on one or more grounds.
Affirmed, with leave to answer in thirty days from filing of mandate in court below.